Citation Nr: 0640244	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether the appellant's discharge from the period of 
active service from April 15, 1992, to October 1, 1995, was 
under dishonorable conditions.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant had honorable active duty service from August 
1988 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
Jurisdiction over the appellant's claims files was 
subsequently transferred to the RO in Columbia, South 
Carolina.

The Board notes that this case was previously before the 
Board, and adjudicated in a decision dated in February 2006.  
In that decision, the Board denied service connection for 
paranoid schizophrenia and found that the appellant's period 
of service from April 15, 1992, to October 1, 1995 was 
properly characterized as dishonorable.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in August 
2006, the Court granted an August 2006 joint motion of the 
parties (Joint Motion), vacated the Board's decision, and 
remanded the case to the Board for action consistent with the 
Joint Motion.  

The Board notes that the appellant apparently filed a motion 
for reconsideration of the Board's February 2006 prior to 
filing his notice of appeal to the Court.  However, in August 
2006, he withdrew his motion for reconsideration.  


REMAND

In the August 2006 Joint Motion, the parties agreed that the 
Board did not adequately discuss whether the appellant had 
been notified of the alternative forms of evidence in cases 
where service medical records have been destroyed or lost.  
The Joint Motion specifies that the Board must discuss 
whether the Secretary had complied with the heightened duty 
to assist, particularly whether appellant had been provided 
information regarding alternate forms of evidence which could 
be submitted to substantiate his claims where service medical 
records are unavailable, including lay statements from the 
appellant, buddy statements from fellow servicemembers, 
statements from family or friends, and evidence of complaints 
or treatment after service.  

Upon review of the evidence of record, the Board finds that 
there is no such complying notice from VA.  Although the 
appellant has since submitted additional evidence consisting 
of statements from fellow servicemembers, friends, and family 
members, the Board is bound by the findings contained in the 
Joint Motion, as adopted by the Court.  See Chisem v. Gober, 
10 Vet. App. 526, 527-8 (1997).  

The Board also notes that, although the RO appears to have 
expended significant effort in locating the service medical 
records for the appellant's first period of service, it is 
unclear from the documentation contained in the claims file 
whether the mental hygiene records were specifically 
requested.  These records are generally maintained separately 
from the service medical records, and as the appellant is 
claiming that he was treated for his current psychiatric 
disability during his first (honorable) period of service, 
certification that the mental hygiene records were requested 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be notified that, 
in lieu of service medical records, he can 
submit or identify evidence from 
alternative sources, such as statements 
from fellow servicemembers, sworn 
statements and testimony from the 
appellant, and statements from service 
medical personnel.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, to 
request all available mental hygiene 
records concerning the appellant's entire 
period of service from August 1988 to 
September 1999.  If no such records can be 
found, or if they have been destroyed, it 
should ask for specific confirmation of 
that fact.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


